Citation Nr: 1717102	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for left (minor) forearm residual laceration, with carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm, to include a claim for a separate evaluation for arthritis or epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is a Veteran had active Army service from March 1979 through January 1982, unverified reserve component duty, apparently from about 1983 to 1989, followed by re-enlistment in active service from September 1989 and separation from active service in August 1990. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the issue listed on the title page of this decision in May 2015 and in October 2016.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing conducted in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's electronic file.  The Veteran also testified before the RO at a personal hearing in February 2010, and that testimony included discussion of the issue on appeal.  A transcript of that hearing is associated with the Veteran's electronic record.

During the pendency of the appeal at issue for an increased evaluation for service-connected disability, the Veteran submitted a claim for a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  In 2015, the Veteran withdrew that claim.  VA outpatient treatment records subsequent to the withdrawal of the TDIU claim reflect that the Veteran reports he is working as a reptile breeder and reptile catcher.  The Board declines to infer a TDIU claim at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's claims file on appeal is entirely electronic.     

FINDINGS OF FACT

1.  The Veteran reports constant dull pain in the left forearm, with brief episodes of acute pain or numbness four or five times daily, which may be triggered by use of the left hand, and he also experiences episodes of stabbing pain or numbness in the left forearm or hand when the upper extremity is not in motion or at use.  

2.  The medical evidence establishes that the Veteran's service-connected left forearm injury results in moderate incomplete median nerve impairment, carpal tunnel syndrome without ulnar nerve compression, and mild sensory impairment in an area innervated by a branch of the musculocutaneous nerve.

3.  The record does not establish that the Veteran's service-connected disability includes arthritis of the left elbow or that arthritis of the left elbow is present.  

4.  The Veteran's left elbow epicondylitis is manifested by radiologic evidence of soft tissue swelling in the left elbow, an objective manifestation of disability that is not encompassed in the criteria for evaluating peripheral nerve disability manifested by painful motion, without compensable limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for left (minor) forearm residuals, laceration, with carpal tunnel syndrome of the left wrist, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 8511, 8515, 8517 (2016). 

2.  The criteria for a separate evaluation for arthritis of the left elbow are not met, but the criteria for a separate evaluation 10 percent rating, but no more for epicondylitis, in addition to the 30 percent for left (minor) forearm residuals, laceration, with carpal tunnel syndrome of the left wrist, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5099-5024-5003 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, after the Veteran submitted the October 2007 claim for an increased evaluation, the Veteran was provided a notice letter in February 2008 that addressed all notice elements required.  After the Veteran submitted the March 2009 claim for an increased evaluation, the Veteran was provided a notice letter in July 2009 that addressed all notice elements required.  During the more than seven years since the 2009 notice was issued, the Veteran has received several other communications about evidence necessary to substantiate the claim.  In particular, the Board's 2015 and 2016 Remands advised the Veteran of the additional evidence necessary to substantiate an increased evaluation.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No notice deficiency appears in the record.  There has been no allegation of notice error in this case.  The duty to notify has been met.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  VA treatment records are associated with the claims file.  Private post-service treatment records identified by the Veteran have also been obtained.  Records have been obtained from the Social Security Administration (SSA).

The Veteran has been afforded several VA examinations during the lengthy pendency of this claim.  The VA examinations and associated opinions are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In its 2016 Remand, the Board directed the examiner who conducted the next VA examination to conduct radiologic examination of the left elbow, unless radiologic examination of the left elbow adequate to support a current VA opinion was located.  The examiner relied on the November 2015 radiologic examination of the Veteran's left elbow.  That radiologic examination was not of record when the Board issued the October 2016 Remand.  The Board finds substantial compliance with all Remand directives, including the 2016 Remand.

As noted above, the Veteran testified before the undersigned VLJ.  A hearing officer or VLJ who conducts a hearing must fulfill two duties, consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the 2015 Board hearing, the VLJ complied with these requirements.  The Veteran has not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted above, the Veteran also testified at a personal hearing in 2010.  The hearing officer who conducted that hearing afforded the Veteran an opportunity to address contentions about the current severity of his service-connected disability.  As such, the Board finds that the hearing officer who conducted the 2010 personal hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Claim for Increased Rating for Left Forearm Disability

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Id.

Regulations governing evaluation of peripheral nerve disability

Initially, the Board notes the complexity of the numerous overlapping regulations potentially applicable to the Veteran's claim for an increased evaluation for a peripheral nerve disability.  The rating schedule provides that peripheral nerve disability is rated on the severity of dysfunction of innervation.  38 C.F.R. § 4.124a.  

A note regarding peripheral neuropathy of the upper extremities provides that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, a rating for a radicular group should be considered.  38 C.F.R. § 4.124a, "Diseases of the Peripheral Nerves."  Diagnostic Code (DC) 8510 provides criteria for evaluating the upper radicular group, the fifth and sixth cervical nerves.  DC 8511 provides criteria for disability of the middle radicular group (primarily affecting the elbow, forearm and wrist).  DC 8512 provides criteria for disability of the lower radicular group (primarily affecting use of the hand).  

DCs 8514 through 8519 provide criteria for evaluation of a specific nerve in an upper extremity.  The radial nerve is addressed in DC 8514, the median nerve is addressed in DC 8515, the ulnar nerve is addressed in DC 8516, and the musculocutaneous nerve is addressed in DC 8517.  

Each of these Diagnostic Codes, 8510 to 8519, provides ratings for neuritis or neuralgia of the affected nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  

Under DC 8515, if the median nerve is affected, then a 10 percent rating for mild symptoms, a 20 percent rating for moderate symptoms, and a 40 percent rating for severe incomplete paralysis, is warranted.  Complete median nerve paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective opposition and abduction of the thumb, at right angles to the palm, warrants a 60 percent rating.  DC 8515.  

If the musculocutaneous nerve is affected, then a 0 percent (noncompensable) rating is warranted for mild symptoms, and a 10 percent rating for moderate symptoms, or a 20 percent rating for severe incomplete paralysis, is warranted.  DC 8517.  Complete Musculocutaneous nerve paralysis, with weakness but not loss of motion of the elbow the hand inclined to the ulnar side, the index and middle fingers more extended than normally, atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), incomplete pronation, and defective opposition and abduction of the thumb, at right angles to palm, warrants a 20 percent rating.  

Ulnar nerve incomplete paralysis, if mild, warrants a 10 percent rating.  Moderate incomplete paralysis of the ulnar nerve in the minor arm warrants a 20 percent rating, and a 30 percent rating is warranted for severe incomplete paralysis or a 50 percent evaluation with complete paralysis with griffin claw deformity of the minor upper extremity.  

The rating schedule further provides that normal range of motion for the elbow is from 0 degrees of extension to 145 degrees of flexion. Normal forearm supination is from 0 to 85 degrees. Normal forearm pronation is from 0 to 80 degrees.  See 38 C.F.R. § 4.71, Plate I. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected  38 C.F.R. § 4.71a, DC 5003. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

Instead, pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 S C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  


Facts 

The Veteran is right-handed.  See September 2001 VA examination.  The Veteran's left arm is his minor (non-dominant) hand.  

When the Veteran submitted a 2007 claim for an increased rating for his service-connected left (minor) forearm laceration, that disability was rated as 20 percent disabling under DCs 8511-8599, for peripheral nerve disability affecting an upper extremity.  38 C.F.R. § 4.124a.  Additionally, a 10 percent evaluation was in effect for a tender and painful scar.  The scar rating is not currently in issue.

At a February 2008 VA examination, range of flexion of the Veteran's left elbow was from 15 degrees to 125 degrees (that is, lacking 15 degrees of normal extension), and flexion of the left wrist was 0 degrees to -50 degrees with pain.  By an August 2008 rating decision, the evaluation under DC 8511 was increased to 30 percent.  

In March 2009, the Veteran submitted an additional claim.  The RO interpreted the claim as including another claim for an increased evaluation for left arm disability, and the RO identified this claim as the claim underlying this appeal.  

October 2009 VA outpatient treatment notes disclose that the Veteran complained of point pain in the left elbow and left wrist.

On VA examination in November 2009, left elbow flexion was from 0 degrees to 145 degrees, extension was to 0 degrees, pronation was from 0 degrees to 80 degrees, and supination was from 0 degrees to 85 degrees, with pain at the ends of range of motion.  Wrist range of motion included dorsiflexion from 0 degrees to 70 degrees, palmar flexion from 0 degrees to 80 degrees, left radial deviation from 0 degrees to 20 degrees, and ulnar deviation from 0 degrees to 45 degrees.  The Veteran had increased pain after repetitive motion.  The examiner opined that tendinitis of left elbow was present, and was at least as likely as not related to left forearm laceration.  The examiner opined that weakness of the left forearm can put more pressure on the left elbow, resulting in tendinitis.  

The examiner who concluded the 2009 VA examination concluded that the Veteran's left wrist weakness was due to injury to the median nerve as part of the forearm laceration.  The examiner also identified injury to Muscle Group VIII, the left wrist extensors, innervated by the median nerve.  Median neuropathy was the assigned diagnosis.

The report of three 2009 radiologic examinations shows that x-rays of the "left" disclose a small olecranon spur, a small cyst on the lunate, and post-surgical changes.  Unfortunately, the x-ray reports do not identify which "left" joint or joints was/were examined.  To further confuse review, the VA examination report indicates that radiologic examination of the right ankle was undertaken, but the reports of the x-rays included with the examination do not identify a right ankle x-ray.  Because the October 2009 radiology reports do not identify the joints examined in connection with the reports, the significance of these reports and the information intended to be provided by the reports is not entirely clear.  

The examiner who conducted May 2013 VA examination concluded that there was impairment of the left median and ulnar nerves in the middle radicular and lower radicular nerve groups.  The examiner characterized the Veteran's left forearm and hand pain and paresthesias as moderate, with equal deep tendon reflexes in each upper extremity.  

The Veteran was again afforded VA examination in 2015.  The examiner who conducted August 2015 VA examination opined that only the left median nerve and the upper and middle radicular group nerves were affected.  The Veteran had complete normal range of motion of the left elbow.  38 C.F.R. § 4.71, Plate I; August 2015 Elbow and Forearm Conditions Disability Benefits Questionnaire at page 2.  The Veteran had normal range of motion of the left wrist, and repetitions of motion resulted in no decrease in the range of motion.  A diagnosis of degenerative arthritis, left elbow, was assigned, referencing radiologic examination conducted in 2009.  

There was no muscle atrophy, but there was give-away weakness resulting from pain.  Id. at 5.  The Veteran had "severe tenderness" over the left elbow and a positive Tinel test at the elbow.

On electromyelogram (EMG) examination in August 2015, the Veteran had an equivocally painful Tinel's sign at the wrist.  The cubital tunnel was markedly tender.  Testing of the left median nerve disclosed motor and sensory latency.   

VA outpatient treatment records reflect that, in November 2015, the Veteran reported increased pain in the left elbow.  Radiologic examination disclosed no evidence of fracture or dislocation, but there was mild soft tissue swelling.  No periosteal reaction or bony erosion was disclosed.  The joint spaces were described as normal.  The Veteran's outpatient provider indicated that a bone scan would be considered if the increased severity of symptoms continued.  Outpatient treatment records through October 2016 disclose no report of further left elbow complaints or further diagnostic examination of the left elbow.  

The Veteran underwent EMG examination in November 2015 to determine whether there was cervical radiculopathy.  The examination disclosed no evidence of acute cervical radiculopathy.  There was mild to moderate carpal tunnel syndrome without compression of the ulnar nerve.  See December 2015 VA Neurology Consult.  

During his February 2015 testimony before the Board, the Veteran describes his pain as "randomized," because, although his pain is generally increased on use or with motion, he sometimes has pain, stabbing pain, or numbness and pain when the upper extremity is not in motion or at use.  February 2015 Travel Board Hearing Transcript (Tr.) 4-5.  The Veteran also testified that, since the numbness might happen at any time, he could not do any activity which required use of the left arm for very long.  Tr. 6.  

On VA examination conducted in October 2016, the examiner concluded that the Veteran had involvement of two nerves, the left cutaneous nerve, a branch of the musculocutaneous nerve, and the median nerve.  The Veteran also had mild to moderate carpal tunnel syndrome, without compression of the ulnar nerve.  

The examiner noted the Veteran's report that he experienced a constant dull ache all the time, which intermittently became a "stabbing" pain.  When he experiences the stabbing sensation, his left hand will clench, causing him to drop things from the left hand.  The pain had increased over time since the injury, but had not changed since 2014, the Veteran reported.  The pain involved the anterolateral and posterolateral aspects of left forearm and the posterior aspect of the lateral epicondyle, the examiner determined.  

In addition to pain, the Veteran also reported numbness in the forearm in the areas where he experienced pain, and he additionally had numbness and tingling in the four digits of the left hand.  The Veteran had decreased sensation in certain areas of the left forearm, left palm, and medial digits, in a patchy pattern not conforming to a particular peripheral nerve.  The examiner concluded that the Veteran had moderate incomplete paralysis of the median nerve, mild incomplete paralysis of a branch of the musculocutaneous nerve, and mild to moderate carpal tunnel syndrome.   

The examiner concluded that there was tenderness over the posterior aspect of left epicondyle compatible with left lateral epicondylitis.  The examiner also concluded, based on the November 2015 x-rays of the left elbow, that the joint space of the left elbow was normal.  

The examiner noted the Veteran's statements that his pain and numbness had increased over time.  The examiner noted the Veteran's reports that his pain was random, in that the symptoms generally increased with motion or use, but could vary randomly.  The examiner reconciled the differences in findings on the various examinations by stating that different examiners conducted examinations at different times.  


Analysis, peripheral nerve disability

As the first step in its analysis, the Board must analyze the evidence as to which nerves in the Veteran's minor upper extremity are affected by the service-connected disability.  Once the nerves are identified, the Board must determine whether the disability should be evaluated based on the effects on specific nerves or based on upper, middle, or lower radicular groups of nerves to the left upper extremity, or whether all nerve groups are affected.  Then, the Board must consider the appropriate rating for the nerves or nerve groups affected by the disability.

1.  Identification of left upper extremity disability

As the Board noted in its 2016 Remand, different examiners provided different opinions as to what nerves of the forearm were affected by the Veteran's service-connected laceration.  The examiners who conducted VA examinations in 2008, 2009, 2013, 2015, and 2016 each stated that the Veteran's median nerve was affected.  As there is no difference among the examiner, and all examiners agree that the Veteran's left medical nerve is affected by the service-connected disability, the Veteran's disability evaluation must encompass disability of the median nerve, DC 8515.

Each examiner stated that the Veteran had left wrist impairment.  It appears that all examiners concluded that the Veteran manifested, and continues to manifest, left carpal tunnel syndrome or impairment of use of the left wrist.  Carpal tunnel syndrome is defined as a disability which "result[s] from compression of the median nerve."  Dorland's Illustrated Medical Dictionary 1824 (32nd ed. 2012) see Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  DC 8515 contemplates paralysis of the median nerve, and therefore, is an appropriate diagnostic code under which to rate the Veteran's carpal tunnel disability.  

The VA examiner who conducted the Ocotber 2016 examination concluded that the Veteran had mild incomplete paralysis of a branch of the musculocutaneous nerve.  No other examiner identified this nerve as affected by the Veteran's service-connected disability.  However, the examiner who conducted the 2016 VA examination had the benefit of all the evidence of record, from 1976 to the present, including the Veteran's testimony at his 2015 hearing and his neurologic treatment in later 2015, as well as his reports thereafter to his VA providers.  There is no evidence which is adverse to the finding that the Veteran had developed mild incomplete paralysis of a branch of the musculocutaneous nerve by the time of the October 2016 VA examination.  Therefore, the Board will consider disability of the musculocutaneous nerve in determining the rating for left upper extremity disability.  

The examiner who conducted the 2013 VA examination stated that there was moderate incomplete paralysis of the ulnar nerve.  However, the examiners who conducted October 2009, August 2015, and October 2016 VA examinations, as well as the treating providers who evaluated the Veteran in December 2015, opined that there was no evidence of ulnar neuropathy.  EMG examinations disclosed no abnormality in any muscle innervated by the ulnar nerve.  The preponderance of the evidence is against a finding that the Veteran has an ulnar nerve disability.

The examiner who conducted August 2015 VA examination concluded that the upper radicular nerve group was impaired in the left arm.  August 2015 Peripheral Nerves Conditions Disability Benefits Questionnaire at page 5.  The examiner noted that the Veteran reported decreased sensation to pinprick and cold above the elbow as well as in the forearm.  

In December 2015, the Veteran was referred for neurology consultation, in part because of the Veteran's complaints that he would sometimes experience shooting pain which went above his left elbow, as well as pain radiating across the forearm or down to the hand.  Objective EMG examination disclosed no cervical radiculopathy and disclosed no impairment of any radicular group above the left elbow.  

The examiner who conducted the 2016 VA examination, and who was asked to reconcile the conflicting medical evidence, concluded that the upper left arm radicular nerve group was normal.  The examiner referenced the December 2015 neurology evaluation and EMG report.  The Board concludes that the preponderance of the evidence, and the evidentiary weight of the most persuasive evidence, is against a finding that the Veteran's disability should be evaluated on the basis of injury to the upper radicular group.  

The Board notes that the median nerve and musculocutaneous nerve may be considered part of the middle radicular group.  Several examiners identified that the Veteran had disability of the middle radicular group.  The question as to whether evaluation of each nerve separately or of the Veteran's disability as a disability of the middle radicular group requires evaluation of the disability under each of the alternative criteria to determine which would result in the most favorable rating.  

The criteria for evaluation under the lower radicular group encompass disability of the intrinsic muscles of the hand and flexors of the wrist and fingers.  This radicular group addresses disability which involves substantial loos of use of the hand.  The evidence does not suggest that the Veteran's disability is marked by substantial loss of use of the hand or weakness of the muscles of the hand, although impairment of one muscle in the hand has been identified by one examiner.  No further discussion of evaluation under the criteria governing disability to the lower radicular group in the left arm is required.  

2.  Identification of the most favorable available evaluation 

As discussed at length above, the medical evidence establishes that the Veteran's service-connected left forearm disability is primarily manifested by disability related to the median nerve, and there is musculocutaneous nerve disability as well.  The medical evidence establishes that the affected nerves are in the middle radicular group.  Currently, a 30 percent evaluation is in effect for the disability resulting from the injury to the identified nerves, including carpal tunnel syndrome of the left wrist and epicondylitis of the left elbow.  The Veteran seeks a separate evaluation for epicondylitis.

The severity of median nerve incomplete paralysis is evaluated based on whether the claimant has full range of pronation, is able to make a fist, can abduct the thumb or use the thumb in opposition to the palm, is able to flex the wrist, whether there is wasting of the muscles of the hand, whether the claimant is able to flex and extend the fingers, and whether the hand in in a normal position relative to the forearm, among other criteria.  DC 8515.

In this case, the Veteran was able to reach full range of elbow flexion and extension, full range of pronation and supination, full wrist dorsiflexion and extension, and full ulnar and radial deviation, as defined under VA regulation, at the 2009 VA examination.  

At the October 2016 VA examination, the Veteran's muscle strength for each of these motions, and for grip strength, and strength of reaching the index finger with the thumb (pinch strength) was described as 5 on a strength scale of 1 to 5, with 5 being the highest score.  EMG evaluation also revealed denervation of the left flexor pollicis brevis.  For purposes of information only, and without reliance thereon, the Board notes that the flexor pollicis brevis is one of three muscles which assist with thumb flexion.  The report of the 2016 VA examination discloses that, although the decreased innervation to the thumb is detectable on diagnostic examination, it is not readily observable on physical examination.  

Thus, the effect of the disability on the Veteran's range of motion is generally mild, but the Veteran's reports that he has increased functional loss with use and repetition of use of the left arm are credible.  

As noted, the Veteran, on the average, has several brief episodes daily during which functional loss may become severe.  The Veteran himself reports that he has such episodes for 5 to 15 minutes 4 to 5 times per day.  See October 2016 VA examination at 2.  The episodes of pain or numbness that may cause the Veteran to lose his grip or lose control of the left hand affect a small percentage of the Veteran's daily activities.  The Veteran has functional limitations such as inability to hold a mug in his left (minor) hand, and difficulty cutting meat, or functional limitation for any task requiring continuous firm pressure from the minor hand. While the Veteran's functional loss during episodes of exacerbation of nerve pain is severe, the frequency and duration of these episodes is relatively brief.  Thus, the examiners characterized the Veteran's median nerve disability as mild to moderate, and the Board agrees with that overall characterization.  

Under DC 8515, moderate incomplete paralysis of the median nerve in the minor upper extremity warrants a 20 percent evaluation.  An increased evaluation to 40 percent is authorized if the incomplete paralysis is severe.  Because the Veteran retains nearly full range of motion and strength except during brief periods daily, the Board finds that disability is not severe so as to meet the criteria for a 40 percent evaluation.  

The Veteran's musculocutaneous nerve disability is primarily a sensory disability.  The Veteran had decreased sensation to touch over the left forearm and a portion of the left hand.  Mild incomplete paralysis of the musculocutaneous nerve in the minor upper extremity is noncompensable.  DC 8517.  

When an evaluation is assigned for each affected nerve, with a 20 percent rating for moderate median nerve disability, and a noncompensable evaluation for mild musculocutaneous nerve disability, noncompensable) are considered, the resulting evaluation, a 20 percent evaluation, is less than the 30 percent evaluation currently assigned.

However, if the Veteran's left forearm disability is evaluated under the criteria for the middle radicular group, the Veteran's moderate median nerve disability symptoms are more severe than would be consistent with a finding of mild overall middle radicular group functioning.  Moderate disability of the minor middle radicular group warrants a 30 percent evaluation.  Since evaluation based on the radicular group is more favorable to the Veteran than evaluation based on rating each affected nerve, the Veteran is entitled to the 30 percent evaluation for moderate middle radicular disability, upper minor extremity.  

No provider has indicated that the Veteran's median and musculocutaneous nerve disability impairs abduction, rotation, or adduction of the left arm, nor does the Veteran so contend.  Although the Veteran has constant baseline dull pain, his left forearm disability impairs flexion and extension of the left elbow and motion of the left wrist primarily during flare-ups of nerve pain or with repetitive motion.  

Moreover, as noted in the 2015 and 2016 VA outpatient treatment notes, the Veteran is able to perform his activities of daily living independently.  The Veteran is able to drive.  Since relocating, he has embarked on work as a reptile catcher and breeder.  This work includes "very physical tasks."  December 2015 Occupational Therapy Consult.  The Board finds that the criteria for severe incomplete paralysis of the middle radicular group, which would warrant a 40 percent evaluation, are not met.  

B.  Claim for separate compensable evaluation for arthritis or epicondylitis

The Veteran is not entitled to a separate evaluation for arthritis of the left elbow or epicondylitis of the left elbow unless service connection has been granted for arthritis or arthritis is present as part of the service-connected disability and there are symptoms of arthritis which are separate from and not encompassed within the criteria used to evaluate the service-connected disability.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.1.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran's service-connected disability is characterized as "left forearm residual laceration to include carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm (minor)."  Thus, it does not appear that arthritis of the left elbow is included in the service-connected disability as characterized.  Epicondylitis, however, is included in the recognized service-connected disability.


The December 2015 VA radiologic examination disclosed that the bones in the Veteran's left elbow were normal.  There was no evidence of fracture or dislocation.  No periosteal reaction or bony erosion was noted.  The joint spaces were normal.  The December 2015 VA radiologic examination report is clearly labeled and clearly written.  The 2015 radiologic examination is more persuasive than the prior information.  That report establishes that the Veteran does not currently have arthritis of the left elbow, so the medical evidence is unfavorable to a finding that the Veteran has disability symptoms attributable to arthritis.

The diagnosis of epicondylitis has, in contrast, been confirmed by VA examiners and providers, including the VA examiners who conducted the 2015 and 2016 VA examinations.  Because pain on use of the tendons and ligaments of the elbow is different than pain due to injury to a peripheral nerve, epicondylitis is a disability separate from pain due to a nerve injury, and should be rated separately.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14. 

The December 2015 radiologic examination disclosed mild soft tissue swelling.  This symptom of epicondylitis is not encompassed within the rating criteria used to evaluate the middle radicular group of the Veteran's left arm.  VA examination reports and treatment records establish that epicondylitis causes pain and functional loss in this case which is separate from the pain and functional loss due to peripheral nerve impairment.  The criteria for a separate evaluation for left elbow epicondylitis are met.  It is the conclusion of the Board that this impairment warrants a 10 percent rating, but no more, commensurate with tenosynovitis and/or noncompensable limitation of motion under arthritis.  There is pain on motion, but generally findings have revealed full motion.  Thus a 10 percent rating, but no higher is warranted.  See Diagnostic Codes 5099-5024, 5003.



ORDER

The claim for an increased evaluation in excess of 30 percent for left (minor) forearm residual laceration, with carpal tunnel syndrome of the left wrist, is denied.

The claim for a separate evaluation for arthritis of the left (minor) elbow is denied.

A separate 10 percent evaluation, but no more, for left (minor) elbow epicondylitis separate from the evaluation for left (minor) forearm residual laceration, with carpal tunnel syndrome of the left wrist, is granted; the appeal is granted to this extent subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


